Citation Nr: 0303783	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a kidney disease, 
including polycystic kidney disease (PKD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1966 to August 1973 
and from December 1990 to June 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from February 2 to May 16, 1991.  He also had 
service with the U.S. Army National Guard.

This appeal came to the Board of Veterans' Appeals (Board) 
from RO rating decisions that denied service connection for 
respiratory and kidney conditions.  In a June 2000 decision, 
the Board denied the claim for service connection for a 
respiratory condition as not well grounded.  At that time, 
the Board also determined that the claim for service 
connection for a kidney condition, including PKD, was well 
grounded, and remanded that claim to the RO for additional 
development.


FINDING OF FACT

A kidney disease was not present in service or demonstrated 
until December 1992, and it is not related to an incident of 
service, including exposure to chemicals.


CONCLUSION OF LAW

A kidney disease, including PKD, was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a kidney disease, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any kidney disease, and to 
obtain an opinion as to whether or not any kidney disease 
found is related to an incident of service.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a June 2000 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  This letter and the November 2002 supplemental 
statement of the case gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from June 1966 to August 1973 
and from December 1990 to June 1991, including service in the 
PGW in the Southwest Asia theater of operations from February 
2 to May 16, 1991.  He also had service with the U.S. Army 
National Guard.

Service medical records for the veteran's first period of 
active service do not show the presence of a kidney disease.  
At the time of his medical examination in August 1973 for 
separation from service, he gave a history of blood in his 
urine in childhood.  The examiner noted that there had been 
no recurrence of the condition.  A kidney disease was not 
found on examination at that time.

Service department, VA, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from the 1980's to 2002.  The more salient medical reports 
are discussed below.

Service department medical reports show that the veteran 
underwent periodic examinations in the 1980's while in the 
U.S. Army National Guard.  The reports of those examinations 
do not show the presence of a kidney disease.

A private medical report shows that the veteran underwent 
laboratory studies and urinalysis in August 1982.  The 
creatinine on laboratory study was 0.7 (0.5-1.5).  No RBC's 
(red blood cells) were noted on the urinalysis.  Nor was 
blood found on the urinalysis.

A private medical report shows that the veteran underwent 
laboratory studies and urinalysis in December 1983.  The 
creatine on laboratory study was 1.0 (0.5-1.5).  The 
urinalysis was negative for blood, but showed occult RBC's.

A private medical report shows that the veteran underwent 
urinalysis in August 1988.  There was no blood found in his 
urine.

Service medical records for the veteran's second period of 
service do not show the presence of a kidney disease.  Nor 
was a kidney disease found on his medical examination in 
April 1991 for redeployment to the United States.

A private medical report dated in November 1991 notes that 
the veteran was seen for complaints of bilateral flank pain.  
It was noted that he had had an episode of rusty-colored 
urine while in the PGW.  Urinalysis reportedly showed trace 
protein and a pH of 5, 0-2 red cells, and 0-3 white cells.  
It was believed that he may have had an episode of hematuria 
secondary to a ruptured cyst in the past.  The assessment was 
polycystic kidney disease/syndrome.

Private medical reports show that the veteran underwent 
creatinine and urea nitrogen study, and urinalysis in 
December 1992.  The creatinine was 0.9 (0.6-1.4) and the urea 
nitrogen was 10 (9-23).  Urinalysis was negative for blood 
and RBC's.

A private medical report reveals that the veteran had an 
abdominal ultrasound in December 2002.  The impressions were 
small echogenic area within the gallbladder consistent with 
polyp or possibly a small adherent stone, and bilateral renal 
cysts.

The veteran underwent a VA medical examination in February 
1994.  He gave a history of PKD found 2 years after service 
in the PGW.  Laboratory tests included a CBC (complete blood 
count) that revealed a hemoglobin of 14.1 (14-28), hematocrit 
of 41.5 (42-52), and a white count of 5.1 (4.3-12); his 
platelet count was 194,000; chemistry-1 showed BUN (blood 
urea nitrogen) of 12 (10-20), creatinine of 1.0 (.5-1.5) with 
sodium of 143 (135-145), potassium of 4.0 (3.5-5), chloride 
of 111 (89-115), CO2 of 30.5 (24-34), and bilirubin of 115 
(66-128).  His urinalysis was within normal limits.  A CT 
(computed tomography) scan of the abdomen revealed multiple 
renal cysts with the larger cysts in the left mid pole.  A 
KUB (kidney, ureter, bladder) series showed no calcification 
in the area of the kidneys.  The diagnosis was PKD.

Private medical reports show that the veteran underwent 
studies in August 1996.  A KUB series showed the right renal 
collecting system was essentially normal without evidence of 
obstruction; however, the left revealed retained contrast 
material within the renal pelvis with mild caliectasis, 
although the site of obstruction was not visualized distally.  
Contrast was noted within the bladder, that appeared smooth 
without evidence of wall thickening and normal contour.  The 
extent of the ureters were not clearly visualized.  The 
osseous and soft tissue structures were otherwise 
unremarkable.

A private medical report of IVP (intravenous pyelogram) study 
in August 1996 revealed complete obstruction of the left 
kidney at the level of the left ureteropelvic junction, and 
obstructing calculus demonstrated measuring approximately 5 
millimeters in size.  Contour irregularity was seen in the 
left kidney, particularly the upper pole, consistent with the 
given history of PKD.

A service department letter dated in July 1997 notes that the 
veteran's unit during the PGW was exposed to a very low level 
of nerve agents, including sarin and cyclosarin.  It was 
noted that current medical evidence indicated long-term 
health problems were unlikely due to such exposure, although 
little was known, and that the Department of Defense and VA 
had committed themselves to learn more about the long-term 
effects of such exposure.

The veteran underwent a VA examination in November 2000 
pursuant to the June 2000 Board remand in order to determine 
the nature and extent of any kidney disease, and to obtain an 
opinion as to the etiology of any kidney disease found.  It 
was noted that he had a history of PKD disease found in 1992.  
He was scheduled for IVP, urinalysis, and renal chemistries 
that were reviewed in December 2000.  The IVP confirmed PKD.  
It was noted that a renal CT scan in November 1997 showed 
this disease.  The urinalysis showed RBC's of 1-2 (0-10), and 
no proteinuria.  The ASTRA revealed normal blood urea 
nitrogen and creatinine.  The assessment was PKD, stable.

An addendum dated in February 2001 to the report of the 
veteran's VA examination in November 2000 was prepared by the 
examiner who conducted the examination.  The examiner noted 
after review of the evidence in the veteran's claims folders 
that PKD was first documented in December 1992.  It was noted 
that the veteran had a left UPJ (ureteropelvic junction) 
calculus in August 1996 that was treated at a private medical 
facility, and that among his many urine examinations only one 
showed significant microhematuria.  It was noted that the 
urine samples between August 1982 through January 2001 showed 
the BUN and creatinine fluctuated between 15 and no higher 
than 17 and 1.0 and l.1, respectively.  Urine samples from 
August 1982 to November 2000 were examined and only one 
showed large occult blood and microhematuria that was related 
to his calculus in August 1996.  The rest were negative 
except for 1-2 RBC's in November 2000.  The conclusion was no 
clinical evidence of PKD prior to service, and no clinical 
evidence to suggest that the PKD worsened or accelerated in 
service.  Another addendum dated in November 2002, notes that 
renal functions up to August 2002 failed to suggest 
progression of the PKD that was first established in December 
1992.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2002); 38 C.F.R. § 3.317 (2002) and 67 Fed. Reg. 78979-78980 
(Dec. 27, 2002).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, the evidence attributes the veteran's 
complaints and findings regarding his kidney condition to 
PKD, a known clinical diagnosis.  Hence, the above provisions 
relating to certain undiagnosed illnesses for veterans of the 
PGW are not for application.  38 C.F.R. § 3.317(a)(1)(ii).

The Board also recognizes that the veteran was exposed to 
sarin gas during the PGW.  A review of the long-term effects 
of such exposure by the Institute of Medicine of the National 
Academy of Sciences at the request of VA identified no 
adverse consequences.

The service medical records do not show that the veteran was 
found to have a kidney disease.  Nor do various laboratory 
studies completed between his 2 periods of active service 
indicate the presence of any significant abnormal findings of 
the kidney as noted in the analysis of those reports in the 
February 2001 addendum to the report of his VA medical 
examination in November 1990.

While a private medical report dated in November 1991 
assesses PKD, that diagnosis is not supported by clinical 
findings of record at that time.  Reports of the veteran's VA 
examination in 1994 and 2000 indicate that the PKD had its 
onset about 2 years after the veteran's service in the PGW, 
and the examiner who conducted the November 2000 VA 
examination and reviewed the evidence in the veteran's claims 
folders concluded that the PKD was first established in 
December 1992.  The Board finds that the conclusion of the 
examiner who conducted the November 2000 examination is more 
credible than the history of PKD reported in the November 
1991 private medical report because the opinion in the report 
of the VA examination of November 2000 and related addenda 
are supported by analysis of all the evidence of record.

After consideration of all the evidence, the Board finds the 
it does not show the presence of a kidney disease in service 
or until December 1992, and that it does not link the 
veteran's PKD to a disease or injury in service, including 
exposure to chemicals.  The preponderance of the evidence is 
against the claim for service connection for kidney disease, 
including PKD, and the claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim for service connection for kidney disease, including 
PKD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for a kidney disease, including PKD, is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

